Citation Nr: 1726199	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  06-10 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty with the U.S. Coast Guard from July 1962 to November 1964.  38 C.F.R. § 3.7 (h) (2016).

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the RO in Winston-Salem, North Carolina denied the Veteran's petition to reopen a claim of service connection for left ear hearing loss as new and material evidence had not been submitted and denied entitlement to an increased (compensable) rating for right ear hearing loss.  In July 2005, the Veteran filed a notice of disagreement (NOD) with the June 2005 decision.  A statement of the case (SOC) was issued in February 2006 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in March 2006. 

In April 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, D.C. A transcript of that hearing is of record.

In June 2009, the Board reopened the previously denied claim for service connection for left ear hearing loss, but denied the underlying claim on the merits. The Board also denied an increased (compensable) rating for right ear hearing loss. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In an April 2011 Memorandum Decision, the Court reversed the Board's June 2009 decision insofar as the Board had found that the presumption of soundness had been rebutted with regard to the Veteran's claim of service connection for left ear hearing loss, and directed that a finding of in-service incurrence of a left ear hearing disability be entered.  The Court also set aside the portion of the Board's decision in which the Board denied the Veteran's claim for an increased (compensable) rating for right ear hearing loss, and remanded both matters for readjudication consistent with the Court's decision.
As for the matter of representation, the  Board notes that, while the Veteran previously was represented by Disabled American Veterans, in July 2011-during the pendency of the appeal-the Veteran granted a power-of-attorney in favor of a private attorney, Daniel G. Krasnegor, with regard to the matters then on appeal.  The Board has recognized the change in representation.

In a January 2012 decision, the Board granted service connection for left ear hearing loss.  The Veteran's claim for an increased (compensable) rating for bilateral hearing loss (previously, a claim for an increased rating for right ear hearing loss) was then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

In a January 2012 rating decision, the RO implemented the award of service connection for left ear hearing loss, and assigned a noncompensable rating, effective March 21, 2005 (the date of receipt of the Veteran's claim).  Subsequently, however, in a July 2012 rating decision, the RO awarded an initial 20 percent rating for bilateral hearing loss, effective March 21, 2005.  The RO denied a rating in excess of 20 percent, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b) (as reflected in a June 2013 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In June 2014 and April 2016, the Board again remanded the remaining claim on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the full benefit sought on appeal (as reflected in August 2015 and November 2016 SSOCs) and returned the matter to the Board for further appellate consideration.

In March and April 2017, the undersigned VLJ granted an extension of time for the Veteran to submit additional evidence.  Subsequently, the Board received the report of a private audiological examination dated in December 2016 and a March 2017 statement from the Veteran's attorney.  The Veteran, through his attorney, waived initial consideration of the evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2016).

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Pertinent to the claim for an increased rating, audiometric testing has revealed no worse than Level V hearing in both ears during the period prior to June 26, 2006.

3.  Since June 26, 2006, audiometric testing has revealed no worse than Level VI hearing in both ears.

4.  Although the Veteran has reported various functional impairments caused by his hearing loss, there is no evidence that the disability is so unusual or exceptional to render the schedular criteria for evaluating the disability inadequate.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for bilateral hearing loss, prior to June 26, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, Diagnostic Code 6100, 4.86 (2016).

2.  The criteria for a 30 percent but no higher rating for bilateral hearing loss, since June 26, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in an April 2005 pre-rating letter and a January 2012 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The January 2012 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the April 2005 letter.  Hence, the April 2005 letter meets the VCAA's timing of notice requirements.

The Board acknowledges that the January 2012 letter was not issued prior to the adverse determination on appeal.  However, the claim for an increased rating for bilateral hearing loss was thereafter readjudicated in a July 2012 SSOC. Accordingly, any timing deficiency has been appropriately cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of VA and private treatment records and the reports of May 2005, November 2012, January 2015, and October 2016 VA audiological examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2009 Board hearing, along with various written statements provided by the Veteran, and by his family members, a former teacher, and attorney, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim decided herein, prior to appellate consideration, is warranted.

As for the April 2009 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the hearing was legally sufficient. 

During the April 2009 hearing, the Veteran appeared, along with his authorized representative at the time, and provided testimony on the matter herein decided.  At that time, the undersigned VLJ identified the issues on appeal, to include the issue of entitlement to an increased rating for hearing loss.  Notably, at the time of the hearing, service connection had only been awarded for right ear hearing loss.  With respect to the increased rating matter decided herein, information was solicited regarding the history and severity of the Veteran's hearing loss and the treatment received for the disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Moreover, the undersigned agreed to hold the record open for 30 days to allow for the submission of additional evidence (to specifically include a private audiogram identified by the Veteran during the hearing) and additional development was sought on subsequent remands.

The Board also finds that that there has been substantial compliance with its most recent April 2016 remand directives relative to the claim decided herein.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Specifically, the Board directed that the AOJ obtain all outstanding VA treatment records, request that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records, obtain any outstanding treatment records identified by the Veteran, and obtain an addendum medical opinion regarding the functional effects of the Veteran's hearing loss.  

All outstanding VA treatment records have been obtained and associated with the Veteran's claims file.  Also, in a July 2016 letter, the AOJ requested that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records.  The Veteran's representative subsequently submitted the report of a December 2016 audiological examination from Hearing Care Center, L.L.C., but the Veteran has not otherwise identified any outstanding private treatment records or completed any authorization form to allow VA to obtain any such records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  Thus, VA has no further duty to attempt to obtain any additional treatment records.

Moreover, a VA audiological examination was conducted in October 2016.  A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.  

The October 2016 examination report reflects that the functional impact of the Veteran's hearing loss, in his own words, was "hearing difficulty" and the issuance of "binaural BTE hearing aids by the VA."  The examiner who conducted the October 2016 VA audiology bexamination provided an addendum opinion in which he noted that the Veteran used binaural hearing aids, that the degree of hearing loss necessitated the use of hearing aids to function adequately, that the Veteran's word recognition ability was good in both ears, and that he communicated with the Veteran using his hearing aids without difficulty at a normal conversational level in a 1:1 situation in quiet.  The examiner specifically explained that the Veteran would "be expected to experience difficulty hearing and understanding conversational level speech in the presence of a moderate amount of interfering background noise even with use of hearing aids."  Hence the Board finds that the functional effects of the Veteran's hearing disability were considered.

The October 2016 examination was otherwise adequate for rating purposes, as it included the results of pure tone audiometry and speech discrimination testing, in accordance with 38 C.F.R. § 4.85.  The examiner also provided an opinion as to the severity of the Veteran's hearing loss.  In his addendum opinion, the examiner indicated that the Veteran demonstrated a bilateral sensorineural hearing loss which was moderately severe in the right ear and moderate to severe in the left ear.  

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the matter herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on this claim, at this juncture.   See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. 

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b). 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a rating in excess of 20 percent for bilateral hearing loss were not met at any point during the period under consideration prior to June 26, 2006, but that an increased (30 percent) rating is warranted since that date.  

The report of a VA audiology  examination in May 2005 reflects pure tone thresholds, in decibels, as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
55
65
70
70
65
Left ear
65
65
60
65
64

Speech recognition ability was reported as 86 percent in the right ear and 88 percent in the left ear.  The diagnosis was moderate to severe sensorineural hearing loss in the right ear and moderate to moderately severe sensorineural hearing loss in the left ear.

Using Table VI, the May 2005 VA examination revealed level III hearing in both ears.  Combining level III hearing for both ears according to Table VII yields a noncompensable (0 percent) rating.  However, because the pure tone thresholds at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more in both ears, Table VIA (which sets forth the Roman numeral designation for hearing loss of an ear based only on the pure tone threshold average) is for consideration for each air.  Table VIa reveals level V hearing in both ears. Combining level V hearing for both ears according to Table VII yields a rating of 20 percent.

The report of a private audiology  examination on June 26, 2006 reflects  pure tone thresholds, in decibels (charted graphically), as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
70
75
75
65
71
Left ear
75
75
75
70
73

The four frequency average for the right and left ears (calculated by the Board) is 71 and 73, respectively.  Speech recognition ability was reported as 88 percent in the right ear and 72 percent in the left ear.  The diagnosis was sloping moderate to severe hearing loss.

In an October 2014 letter, the Veteran's representative indicated that the audiologist who conducted the June 2006 examination had been contacted and that the Maryland CNC test was not used during that examination.  Hence, the June 2006 examination of speech recognition ability does not meet the standards set by 38 C.F.R. § 4.85.  Regardless, because the pure tone thresholds at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more in both ears during the June 2006 examination, Table VIa is for consideration for each air.  Table VIa reveals level VI hearing in both ears.  Combining level VI hearing for both ears according to Table VII yields a rating of 30 percent.
The report of a November 2012 VA audiological examination indicates that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
60
65
70
65
65
Left ear
65
65
65
70
66

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 76 percent in the left ear.  The diagnosis was moderate to severe bilateral sensorineural hearing loss.

Using Table VI, testing on November 2012 VA examination revealed level IV hearing in both ears.  Combining level IV hearing for both ears according to Table VII yields a 10 percent rating.  However, because the pure tone thresholds at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more in both ears, Table VIa is for consideration for each air.  Table VIa reveals level V hearing in both ears.  Combining level V hearing for both ears according to Table VII yields a rating of 20 percent.

The report of a private audiology examination in August 2013 reflects  pure tone thresholds, in decibels (charted graphically), as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
70
70
70
75
71
Left ear
65
70
75
80
73

The four frequency average for the right and left ears (calculated by the Board) is 71 and 73, respectively.  Speech recognition ability was reported as 88 percent in the right ear and 92 percent in the left ear.  The diagnosis was moderate to severe sensorineural hearing loss in the right ear and moderate to profound sensorineural hearing loss in the left ear.

It is unclear whether the Maryland CNC standard or another standard was used to measure speech recognition ability during the August 2013 examination. Nevertheless, assuming that the Maryland CNC standard was used, the August 2013 examination revealed level III hearing in the right ear and level II hearing in the left ear.  Combining level III hearing for the right ear and level II hearing for the left ear according to Table VII yields a noncompensable (0 percent) rating.  However, because the pure tone thresholds at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more in both ears, Table VIa is for consideration for each air.  Table VIa reveals level VI hearing in both ears.  Combining level VI hearing for both ears according to Table VII yields a rating of 30 percent.

The report of a January 2015 VA audiology examination indicates that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
60
55
55
70
60
Left ear
60
65
60
75
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 94 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

Using Table VI, testing on January 2015 VA examination revealed level III hearing in the right ear and level II hearing in the left ear.  Combining level III hearing for the right ear and level II hearing for the left ear according to Table VII yields a noncompensable (0 percent) rating.  However, because the pure tone thresholds at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more in both ears, Table VIa is for consideration for each air.  Table VIa reveals level IV hearing in the right ear and level V hearing in the left ear.  Combining level IV hearing for the right ear and level V hearing for the left ear according to Table VII yields a rating of 10 percent.

The report of an October 2016 VA audiology examination indicates that the Veteran's pure tone thresholds, in decibels, were as follows:


Hertz
1,000
2,000
3,000
4,000
Average
Right ear
60
60
60
60
60
Left ear
65
70
65
75
69

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 84 percent in the left ear.  The diagnosis was moderately severe sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear.

Using Table VI, testing on  October 2016 VA examination revealed level III hearing in both ears.  Combining level III hearing for both ears according to Table VII yields a noncompensable (0 percent) rating.  However, because the pure tone thresholds at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more in both ears, Table VIa is for consideration for each air.  Table VIa reveals level IV hearing in the right ear and level V hearing in the left ear.  Combining level IV hearing for the right ear and level V hearing for the left ear according to Table VII yields a rating of 10 percent.

The report of a December 2016 private audiological evaluation reveals pure tone thresholds, in decibels (charted graphically), as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
70
70
75
80
74
Left ear
70
70
75
75
73

The four frequency average for the right and left ears (calculated by the Board) is 74 and 73, respectively.  Speech recognition ability was reported as 80 percent in both ears.  

It is unclear whether the Maryland CNC standard or another standard was used to measure speech recognition ability during the December 2016 examination. Nevertheless, assuming that the Maryland CNC standard was used, the December 2016 examination revealed level V hearing in the right ear and level IV hearing in the left ear.  Combining level V hearing for the right ear and level IV hearing for the left ear according to Table VII yields a 10 percent rating.  However, because the pure tone thresholds at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more in both ears, Table VIa is for consideration for each air.  Table VIa reveals level VI hearing in both ears.  Combining level VI hearing for both ears according to Table VII yields a rating of 30 percent.

Considering the May 2005 VA audiologist's finding in light of the applicable rating criteria and considerations, the Board finds that for the applicable period prior to June 26, 2006, the specific pure tone thresholds and/or speech discrimination percentages required for a rating in excess of 20 percent for bilateral hearing loss were not met.  As for the period since June 26, 2006, however, the Veteran's pure tone thresholds met the criteria for a 30 percent rating during the June 2006 private audiological examination.  Although his pure tone thresholds and/or speech discrimination percentages did not meet the criteria for a rating in excess of 20 percent during the November 2012, January 2015, or October 2016 VA examinations, it appears unlikely that the Veteran's sensorineural hearing loss would improve in the years following the June 2006 examination and his pure tone thresholds did meet the criteria for a 30 percent rating on subsequent private audiology examinations in August 2013 and December 2016.  

The Board is cognizant of the fact that ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Court has held, however, that an effective date should not be assigned mechanically and that the severity level of hearing loss can be shown as factually ascertainable earlier than the date of the hearing test showing objective results was conducted.  See Swain v. McDonald, 27 Vet. App. 219 (2015).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any issue material to the determination of a matter, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  He is competent to report the symptoms of his hearing disability and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, his statements do not show that he met the specific pure tone thresholds and/or speech discrimination percentages required for a rating in excess of 20 percent for bilateral hearing loss at any time during the claim period prior to June 26, 2006.  It is unclear when the Veteran's more severe hearing loss symptomatology began following the May 2005 VA examination,.    but the earliest that it is factually ascertainable that the Veteran's disability warranted a 30 percent rating is June 26, 2006 (the date of a private audiology examination), and his statements do not show that he has met the specific pure tone thresholds and/or speech discrimination percentages required for a rating in excess of 30 percent for bilateral hearing loss at any time since that date.

In reaching its decision in this appeal, the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  In light of the above evidence and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 30 percent, but no higher, rating for bilateral hearing loss is warranted from June 26, 2006.  A rating in excess of 20 percent for bilateral hearing loss prior to that date is not warranted.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.85, DC 6100, 4.86.

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to the current claim for increase  has Veteran's service-connected hearing loss presented so exceptional or so unusual a disability as to render the applicable criteria picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.  

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria for evaluating hearing loss inadequate.  he schedular rating criteria for rating hearing loss provide for disability ratings based on testing during audiological evaluations, to include speech discrimination and pure tone testing.  Here, all of the Veteran's hearing loss described hearing impairments are contemplated by the schedular rating criteria.  Specifically, the Veteran and his attorney reported during the April 2009 hearing and in statements dated in February and April 2012, February and October 2013, May 2015, February 2016, and March 2017 that the Veteran experiences difficulty hearing amid background noise (e.g. when conversing in group settings or in noisy/crowded areas),that he is unable to hear soft speech, that he has to watch television with the sound turned up loudly, that it is difficult to go out to dinner or other events, that his wife has to respond for him if someone is speaking behind him, that the wind drowns out conversation while riding in a car (even with the windows closed), that he has very few friends because it is difficult to meet people and go out with friends, that he is unable to communicate at a normal voice level, that he is unable to use the telephone and has to primarily communicate by email, and that he experiences difficulty following conversations because he misses some words.  Also, the Veteran experiences hearing loss at the 6,000 and 8,000 Hertz levels and his hearing loss at these high frequency levels results in difficulty understanding several consonant sounds of speech.

In support of his extra-schedular contentions, the Veteran has submitted an article pertaining to the impact of background noise in restaurants and a September 2013 letter from audiologist P. Houck, Au.D.  In her letter, Dr. Houck explained that the Veteran was unable to hear most or all of the sounds spoken to him unaided and that although amplification does increase his ability to hear words, he will still struggle with sounds and word understanding.  Also, his hearing loss at the 6,000 and 8,000 Hertz frequencies (where the "F," "S." and "TH" sounds are located) cause him to miss more sounds than someone who just has hearing loss in the 1,000 to 4,000 Hertz range.

The Board notes, however, that the applicable schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high pitched sounds.  The ability of the Veteran to understand people is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. at 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, there has been no assertion that there exists any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate, and the evidence of record does not suggest otherwise.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016). Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that, in conjunction with the higher rating claim under consideration, neither the Veteran nor his attorney has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 366 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 20 percent for bilateral hearing loss, prior to June 26, 2006, is denied.

A 30 percent rating for bilateral hearing loss, from e June 26, 2006, is granted, subject to the legal authority governing the payment of VA compensation.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


